ORDER
PER CURIAM
Dante Harwell (Defendant) appeals the trial court’s judgment entered after a jury trial convicting him of unlawful possession of a firearm. Defendant claims the trial court erred by overruling his Batson challenges to the State’s peremptory strikes of potential jurors after voir dire, and by overruling defense counsel’s objections to certain testimony at trial. Defendant also challenges the sufficiency of the evidence to support the conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties *480setting forth the reasons for our decision. Rule 30.25(b).